UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):May 3, 2012 WPCS INTERNATIONAL INCORPORATED (Exact name of registrant as specified in its charter) Delaware 0-26277 98-0204758 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One East Uwchlan Avenue, Suite 301, Exton, PA 19341 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (610) 903-0400 Copy of correspondence to: Marc J. Ross, Esq. Thomas A. Rose, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 1.01Entry Into a Material Definitive Agreement. On May 3, 2012, WPCS International Incorporated (the “Company”) and its United States based subsidiaries (the “Subsidiaries”) entered into a first amendment to loan and security agreement (the “Amendment”) with Sovereign Bank, N.A. (“Sovereign”) pursuant to which the loan and security agreement, dated as of January 27, 2012 by and among Sovereign, the Company and the Company’s Subsidiaries (the “Credit Agreement”), was amended.Pursuant to the Amendment, the Company and Sovereign agreed that: 1. The maximum available funds pursuant to the revolving line of credit was reduced from $12 million to $6.5 million; 2. The interest rate applicable to revolving loans under the Credit Agreement was changed from LIBOR plus an interest margin initially of 2.75% to Sovereign’s prime rate plus 2%; 3. The Company was granted an extension until July 2, 2012 to close accounts held at another financial institution, provided, however, that such accounts are prohibited from having more a balance in excess of $20,000 at any time; and 4. The Company paid an amendment fee of $25,000 and reimbursed Sovereign for costs and expenses incurred as a result of the Amendment. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. First Amendment to Loan and Security Agreement, dated May 3, 2012, by and among WPCS International Incorporated, WPCS International – Suisun City, Inc., WPCS International – Seattle, Inc., WPCS International – Portland, Inc., WPCS International – Hartford, Inc., WPCS International – Lakewood, Inc., WPCS International – Trenton, Inc. and Sovereign Bank, N.A. 2 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WPCS INTERNATIONAL INCORPORATED Date: May 8, 2012 By: /s/JOSEPH HEATER Joseph Heater Chief Financial Officer 3
